Tbe following opinion was filed November 14, 1911:
ViNjn, J.
Tbe jury found tbat tbe defendant was negligent in failing to fence and light tbe approach at tbe place of tbe accident. No other negligence on' its part was found, hence if tbe finding is not sustained by tbe evidence tbe judgment must be reversed. Tbe defendant owned and operated an ore dock in Chequamegon Bay at Ashland, about 1,600-feet in length, tbe south end of wbicb was about 900 feet and tbe north end about 2,500 feet from tbe shore. Its surface was 68 feet above tbe water and was connected with tbe shore by an elevated approach about 900 feet in length, containing two tracks, and in several places some switches so tbat trains might be run from one track to another. Tbe dock was fifty feet in width and tbe approach twenty-four, but as it neared tbe dock it widened and tbe number of tracks on it increased to six — tbe number on tbe dock. Tbe surface of tbe approach was planked throughout, and its edges were widened six feet and guarded by a fence where switches were located. They were also guarded on tbe west side for a distance of 254 feet south of tbe dock or within twelve feet south of a switch on tbat side; and on tbe east side for a distance of 274 feet south of tbe dock, or within twelve feet south of a switch on tbat side. Tbe accident occurred on tbe west side at a point *610about thirty-one feet south, of the switch mentioned, or about eleven feet south of where the west fence ended. '
It appears that on the evening in question the deceased was ordered to go to the dock and take some cars back to the yard as soon as they were unloaded. He procured his engine at the roundhouse, and together with the fireman, switchman, and switch foreman proceeded north on the west track of the approach. When the front end of his engine reached a point from four to six feet north of where the fence on the west side ended, or about six feet.south of the switch nearest the dock on the west side, in response to a signal given by the fireman he brought it to a stop. The switch foreman went out on the dock to ascertain what cars were to be returned to the yard, and the deceased lit his pipe, took a monkey wrench, an oil can, and a torch and stepped off on the east side of the engine. The fireman saw the light of his torch reflected through the cab window as he proceeded forward. No one saw him alive after that. About half an hour afterwards search was made for him, and his dead body was found in the water about twenty-five to thirty feet south of the south end of' the west fence and about fifteen to twenty feet west of the approach. Blood and brains were found on the approach at about eleven feet south of the end of the west fence. It is conjectured that he walked forward on the east side of the engine, passed in front of it, and came back on the west side, a distance, of from fifteen to seventeen feet, and then fell off, or that he stumbled against the end of the 12 x 12 guard rail that began where the fence ended, pitched forward, and struck the approach fifty-eight feet down at a horizontal distance of eleven feet from where he stumbled. No one knows from just what place he fell nor what caused his fall. The side of the engine came within about thirteen inches of where the west guard fence ends and within about twelve inches of the extreme west edge of the 12 x 12 guard rail. The deceased was perfectly familiar with the construction of the dock and approach; had *611worked thereon for a period of about a month, and a half; and had cautioned his fireman not to work outside of the engine or stand in the gangway on the west side, as there was no barrier or fence.
It appears from the evidence that, aside from throwing-switches when trains were run from one track to another, no work whatsoever was required or permitted to be done upon the approach. Deceased, as well as other engineers of defendant, had been instructed not to leave his engine while upon the approach nor to permit his engine to stand thereon. It is true, workmen on the dock used the approach more or less in going to and from their work, but it was twenty-four-feet wide, planked throughout its entire width, and, where-there were no fences, had the 12 x 12 timber on the sides, thus-clearly marking the edges and furnishing at least a guard sufficient to prevent slipping off.
There being practically no dispute in the evidence as to-the construction or use of the approach, and no reasonable-room for conflicting inferences to be drawn therefrom, the question as to whether or not it was the duty of the defendant, to guard its edges by a fence becomes one of law rather than one of fact. It is not a case where the jury have found negligence upon conflicting evidence. When it is borne in mind that the sole purpose of the approach was to move trains over-it so that they might reach defendant’s ore dock, and that the switches were placed thereon to enable a train to pass from one track to another, and not for the purpose of making up-trains or switching cars, it becomes evident that the question whether or not it should be fenced is almost identical with the-question whether or not it is the duty of a railroad company to guard its elevated trestles, bridges, or other portions of the-track where there may be a steep declivity on one or both sides. Wc think no such duty devolves upon it. And we-reach such conclusion mindful of the rule that it is the duty of railroads to use all reasonable skill to lessen the necessary *612dangers of operation. Dorsey v. Phillips & C. C. Co. 42 Wis. 583. To bold otherwise would be equivalent to bolding that the track of a railroad must at all points be safe for an engineer to stop bis engine and repair it. Snob a rule would place an unreasonable burden upon railroads without any necessity for it. The unfenced portions of the approach were nothing more than the roadbed of the track for the passage of trains. And if they were reasonably safe for such purpose, including all work that the crew of a train may reasonably be required to do in connection with the operation of a train over the track, then defendant had performed its duty towards its employees. It is not necessary that every portion of the track should be a fit repair shop. Bailroads must needs pass over all sorts of places and reach all kinds of industries, and its tracks cannot always and at all points be in a safe condition for its employees to walk around a train or engine standing thereon. The ore dock had to be constructed far out in the bay. It had to be high so that gravity would load the vessels. Trains had to reach it, and the approach was built to enable them to do so. We perceive no reason why such a portion of a track of a railroad should be guarded any more than other portions, such as trestles, bridges, or steep declivities equally dangerous for repair work. There is not a syllable of evidence to show that the fences placed thereon were not adequate to protect trainmen in switching trains from one track to another or that there was any danger to employees in walking over a planked surface twenty-four feet wide without more of a guard than that furnished by the 12 x 12 timbers.
In this case, by moving his engine a few feet further toward the dock, the deceased would have had a perfectly safe place in which to make any needed repairs. Whether repairs were needed no one knows. Presumably the deceased thought they were, else he would not have taken the tools he did and stepped off the engine.
Having reached the conclusion that the approach required *613no guard because it was practically nothing more than a portion of elevated tracks for the passage of trains, it follows that no duty devolved upon the defendant to light it. The court should have granted defendant’s motion for nonsuit, and, failing in that, it should have directed a verdict in its favor.
By the Gowrt. — Judgment reversed, and cause remanded with directions to enter judgment for defendant.